UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4903


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNIE LOMACK MOYER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00029-CCE-1)


Submitted:   June 22, 2015                 Decided:   July 16, 2015


Before SHEDD, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sarah Jessica Farber, FARBER LAW FIRM, Raleigh, North Carolina,
for Appellant. Robert Albert Jamison Lang, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donnie Lomack Moyer pled guilty, pursuant to a plea agreement,

to possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g)(1) (2012).        The district court sentenced Moyer

to    77   months’   imprisonment,    the    bottom    of   Moyer’s    advisory

Sentencing Guidelines range.         Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

Moyer’s sentence is substantively reasonable.               Moyer has filed a

pro   se   supplemental     brief,   also    questioning     the    substantive

reasonableness of his sentence and asserting that trial counsel

rendered ineffective assistance.          We affirm.

       We review a sentence for reasonableness “under a deferential

abuse-of-discretion standard.”         Gall v. United States, 552 U.S.

38, 41 (2007).       “Any sentence that is within or below a properly

calculated     Guidelines    range   is     presumptively     [substantively]

reasonable.     Such a presumption can only be rebutted by showing

that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) [(2012)] factors.”            United States v. Louthian,

756 F.3d 295, 306 (4th Cir.) (citation omitted), cert. denied, 135

S. Ct. 421 (2014).

       Moyer has not rebutted the presumption that his within-

Guidelines sentence is substantively reasonable.                   The district

court was sufficiently sensitive to the issues Moyer faced after

                                      2
leaving      the     military,     recommending           that     Moyer      undergo

psychological, behavioral, and substance abuse treatment while

incarcerated.       The court also reasonably concluded that Moyer’s

declaration that he was a changed man did not square with Moyer’s

recent spurt of criminal activity.             Importantly, the court did not

ignore counsel’s argument for a downward variance; rather, the

court explicitly considered the mitigating factors when deciding

to impose a sentence at the bottom of the advisory Guidelines

range.    Finally, it was well within the court’s discretion to

impose    this     federal    sentence       for    possession       of   a   firearm

consecutively       to   Moyer’s   state       sentence      for     possession   of

marijuana.    See U.S. Sentencing Guidelines Manual § 5G1.3(c), p.s.

(2013) (providing court discretion to run sentence consecutively

to undischarged term of imprisonment when charges are unrelated).

     In his pro se supplemental brief, Moyer raises a variety of

ineffective assistance of counsel claims.                  Unless an attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective      assistance    claims    are       not   generally    addressed    on

direct appeal.       United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).        Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient development of the record.                United States v. Baptiste,

596 F.3d 214, 216 n.1 (4th Cir. 2010).                     Because there is no

demonstrated evidence of ineffective assistance of counsel on the

                                         3
face of the record, these claims should be raised, if at all, in

a § 2255 motion.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious grounds for appeal.       We

therefore   affirm   the   district   court’s   judgment.   This   court

requires that counsel inform Moyer, in writing, of his right to

petition the Supreme Court of the United States for further review.

If Moyer requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.        Counsel’s

motion must state that a copy thereof was served on Moyer.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                              AFFIRMED




                                      4